PER CURIAM.'
Now this day come the parties by their counsel and this cause now comes on to be heard on the printed record and briefs of counsel and on oral arguments by Mr. John L. Davidson, counsel for appellant, and Mr. Ira J. Covey, counsel for appellee, present and making no oral argument.
On consideration whereof, it is now here ordered and adjudged by this court that the judgment of the District Court of the United States for the Northern District of Illinois, Eastern Division, in this cause be, and the same is hereby, affirmed, with costs and interest from the date of the judgment of the said District Court until paid at the same rate that similar judgments bear in the courts of the state of Illinois.